THIS was an action of waste. The process on which it was commenced was a capias, instead of summons, as provided by Code, 293. After a view moved and granted,
Mr. Robinson, for the plaintiff, moved to amend the writ, by substituting a summons for a capias which the court allowed, though it was resisted by Mr. Saulsbury, as in fact originating a suit, which was not now lawfully in court. The plaintiff had no right to bring defendant here by a capias; he could institute this suit only by summons.
                                                    Amendment allowed.